Citation Nr: 1129799	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-13 779	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include memory loss, depression, anxiety, and delusional disorder. 

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for osteoarthritis.
 
5.  Entitlement to service connection for tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1985 to April 1986.  The Veteran also served in the Air Force Reserves from June 1987 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the Board in August 2009.  The Board remanded the Veteran's claims for additional development in November 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is once again necessary.  

The Veteran's case was remanded in order to obtain a VA examination and etiology opinion.  At a VA examination in June 2010, the Veteran was diagnosed with osteoarthritis of the upper extremities, tendonitis of the upper extremities, and carpal tunnel syndrome.  However, the examiner indicated that she was unable to provide an opinion as to the etiology of the disorders without resort to mere speculation.  The examination report was signed by both a nurse practitioner and a medical doctor.  As medical professionals, VA examiners have expertise and are expected to provide medical opinions using their professional judgment.  Opinions that an opinion cannot be offered without resort to speculation amount to nonevidence, neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999); 38 C.F.R. § 3.102 (2010).  Such statements from physicians are inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).   Consequently, another VA opinion should be obtained for the claimed disabilities.  

With regard to the claims of entitlement to service connection for a psychiatric disorder and hypertension, the Board finds that the resolution of the pending claims of entitlement to service connection for osteoarthritis, tendonitis o, and carpal tunnel syndrome may have bearing upon the hypertension and psychiatric disability claims.  The appropriate remedy where pending claims are inextricably intertwined with other claims is to remand the claims on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The June 2010 VA examiner was requested to provide an opinion as to whether either hypertension or a psychiatric disability was caused or worsened by the claimed orthopedic disabilities if service-connection was granted for any of the claimed orthopedic disabilities.  The Veteran was thereafter granted service connection for osteoarthritis of the bilateral knees and the examiner opined that neither a psychiatric disorder nor hypertension were caused or aggravated by osteoarthritis of the knees.  However, it is unclear whether service connection is warranted for osteoarthritis of the upper extremities, tendonitis of the upper extremities and carpal tunnel syndrome.  If service connection is granted for osteoarthritis of the upper extremities, tendonitis of the upper extremities, or carpal tunnel syndrome, another opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for her claimed orthopedic disabilities including carpal tunnel syndrome, tendonitis, and osteoarthritis.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any carpal tunnel syndrome, tendonitis, or osteoarthritis is related to her military service.  If any of the claimed orthopedic disabilities are related to the Veteran's service, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hypertension or psychiatric disorder was caused or permanently worsened by the Veteran's service-connected orthopedic disabilities.  A complete rationale for any opinion expressed must be provided.  

2.   Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


